De GIULIO, Senior Judge
(concurring in part, dissenting in part):
For the reasons given in my dissent in United States v. Rexroat, 36 M.J. 708, 715 (A.C.M.R.1992), I dissent from that part of the majority’s opinion which holds that a timely probable cause review was not conducted in appellant’s case. I concur with the holding that the obstruction of justice specification and the willful disobedience of an order specifications are multiplicious for sentencing. I also agree that the findings of guilty and the sentence should be affirmed.
In the case before us, appellant was placed in pretrial confinement after a probable cause determination by his commanding officer on 29 August 1991. Charges were not yet preferred, and a review of the confinement check list contained in the allied papers to the record of trial reveals no *723indication that the commander’s decision was not impartial. On 30 August 1991, charges were preferred. One of the charges was for willful disobedience of the order of the commanding officer. On 30 August 1991, appellant’s commanding officer prepared the memorandum required by R.C.M. 305(h)(2)(C). In addition, on 30 August 1991, appellant’s brigade commander, a special court-martial convening authority, made a probable cause determination for appellant’s pretrial confinement. On 3 September 1991, the military magistrate found probable cause to continue pretrial confinement, after a determination pursuant to R.C.M. 305(i) and AR 27-10.
Each probable cause determination was sufficient to satisfy the requirement for a probable cause determination under Gerstein v. Pugh, 420 U.S. 103, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975), and County of Riverside v. McLaughlin, 500 U.S. -, 111 S.Ct. 1661, 114 L.Ed.2d 49 (1991). Although normally qualified to make that determination, in this case the unit commander may well not have been neutral and detached because of the offense of willful disobedience of his order. Cf United States v. Marsh, 11 C.M.R. 48 (C.M.A.1953). Nevertheless, the pretrial confinement remained proper because of the probable cause determination made by the brigade commander. After reviewing the entire record, I find nothing that would disqualify him from making the probable cause determination required by Gerstein. The determination was made within forty-eight hours of confinement, and McLaughlin was also satisfied.